                      U N IT ED S TAT ES D I S T RI C T COU RT
                      S O U T HE RN D I STR I CT O F FL O RI DA
                              Case No. ____________________


EDWARD GINN,
      Plaintiff,
vs.
CARNIVAL CORPORATION,
      Defendant.
_____________________________/

                                     C OM P L A INT

      Plaintiff, EDWARD GINN, sues Defendant, CARNIVAL CORPORATION,
and alleges:

                                   A. Case Summary
      1.       This is a personal-injury/negligence case brought by a cruise-ship
passenger against a cruise line for injuries sustained when her ship allided with
another ship.

                           B. Basis for Jurisdiction and Venue
      2.       This case falls within the Court’s maritime jurisdiction because:
               (a) the allision occurred on navigable waters, and
               (b) the allision bore a significant relationship to traditional maritime
               activity.
      3.       The passenger ticket the Defendant sold the Plaintiff contains a forum-
selection clause requiring actions such as this to be filed in Miami in the United
States District Court for the Southern District of Florida.

                                    C. Maritime Law
      4.       This case is governed by the general maritime law.
                             D. One Count of Negligence
         5.    On or about December 20, 2019, the Plaintiff was a fare-paying
passenger on the Carnival Glory, a cruise ship owned and operated by the
Defendant.
         6.    At that time and place, the Defendant owed the Plaintiff a duty of
reasonable care under the circumstances.
         7.    At that time and place, while the Glory was maneuvering into the port
of Cozumel, Mexico, the Defendant breached its duty of care toward the Plaintiff
when its employees, while operating within the course and scope of their
employment, crashed the Glory into another Carnival cruise ship, the Carnival
Legend, which was tied up at dock.
         8.    At the time of this allision, the Glory was operating under its own
power.
         9.    At the time of this allision, the Glory allided with a stationary object—
the Carnival Legend.
         10.   A presumption exists that the crew operating the Glory were negligent,
as “the Oregon Rule creates a rebuttable presumption of fault against a moving
vessel that, under its own power, allides with a stationary object.” Superior Const.
Co. v. Brock, 445 F.3d 1334, 1339 (11th Cir. 2006).
         11.   The force of the allision jolted the Plaintiff, age 58, causing injury to
her head and neck.
         12.   The Defendant’s negligence caused the Plaintiff bodily injury and
resulting pain and suffering, disability, physical impairment, disfigurement, mental
anguish, inconvenience, loss of capacity for the enjoyment of life, expense of
hospitalization, medical and nursing care and treatment, and aggravation of a
previously existing condition. The losses are either permanent or continuing and the
Plaintiff will suffer these losses in the future.
         13.   The Plaintiff has performed all conditions precedent to be performed
by her, or the conditions have occurred.



                                             2
      Therefore, the Plaintiff demands judgment for money damages against the
Defendant.

                             E. Request for Jury Trial
      The Plaintiff demands a jury trial. As to those issues that are not triable by a
jury, the Plaintiff respectfully requests a jury trial under Rule 39 of the Federal
Rules of Civil Procedure.

Dated: November 17, 2020                Respectfully submitted,
                                        David W. Singer (Fla. Bar No. 306215)
                                        dsingeresq@aol.com
                                        Peter G. Walsh (Fla. Bar No. 970417)
                                        pwalsh@1800askfree.com
                                        David W. Singer & Associates PA
                                        1011 South Federal Highway
                                        Hollywood, FL 33020
                                        T: 954-920-1571
                                        Attorneys for Plaintiff, Edward Ginn




                                           3
